 


110 HR 3011 IH: To amend title XVIII of the Social Security Act to ensure adequate payment amounts for drugs and biologicals under part B of the Medicare Program.
U.S. House of Representatives
2007-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3011 
IN THE HOUSE OF REPRESENTATIVES 
 
July 12, 2007 
Mr. Towns (for himself, Mr. Hall of Texas, and Mr. Whitfield) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to ensure adequate payment amounts for drugs and biologicals under part B of the Medicare Program. 
 
 
1.Revision of payment methodology for drugs and biologicals under medicare part b 
(a) Floor of Widely Available Market PriceSubsection (b) of section 1847A of the Social Security Act (42 U.S.C. 1395w–3a) is amended— 
(1)in paragraph (1), by inserting paragraph (6) and after Subject to; and 
(2)by adding at the end the following new paragraph: 
 
(6)Floor of widely available market priceThe Secretary shall increase the payment amount determined under this subsection for a drug or biological to the extent necessary to ensure that such payment amount is in no case less than the widely available market price for the drug or biological (as determined under subsection (d) or by the Secretary).. 
(b)Treatment of Prompt Pay DiscountsSubsection (c)(3) of such section is amended— 
(1)in the first sentence, by inserting furnished to physicians after prompt pay discounts; and 
(2)in the second sentence, by inserting (other than prompt pay discounts) after other price concessions. 
(c)Effective DateThe amendments made by this section shall apply to drugs and biologicals that are furnished on or after January 1, 2008. 
 
